MILLENNIUM INVESTMENT & ACQUISITION COMPANY INC. PROXY POLICY & VOTE PROCEDURES (Effective January 17, 2008) I. VOTING POLICY AND GUIDELINES Millennium Investment & Acquisition Company Inc. (“MIAC”) believes it has a fiduciary obligation to vote its clients’ proxies in favor of the economic interest of shareholders. MIAC’s officers have a fiduciary responsibility that includes protecting and enhancing the economic interests of shareholders. The following guidelines have been established to assist the appropriate officers (the “Officers”) in evaluating relevant facts and circumstances that will enable the Officers to vote in a manner consistent with their fiduciary responsibility. ROUTINE MANAGEMENT PROPOSALS Election of Directors Case by Case The Officers operate on a belief that the structure and functioning of a company’s board of directors are critical to that company’s economic success, and therefore board-related issues are treated in a separate section below. Appointment of Auditors Approve Fix Auditor Remuneration Approve Approval of Audited Financial Statements Approve Set/Eliminate Dividends Approve Grant Board Authority to Repurchase Shares Approve Approve Stock Splits or Reverse Stock Splits Approve Change Name of Corporation Approve Eliminate Preemptive Rights Preemptive rights give current shareholders the opportunity to maintain their current percentage ownership through any subsequent equity offerings. These provisions are no longer common in the United States, and can restrict management’s ability to raise new capital. The Officers generally will approve the elimination of preemptive rights, but will oppose the elimination of limited preemptive rights, e.g., on proposed issues representing more than an acceptable level of dilution. Employee Stock Purchase Plan Approve Establish 401(k) Plan Approve BOARD OF DIRECTORS The Officers support measures that encourage and enable boards to fulfill their primary responsibility to represent the economic interests of shareholders. While they may take into consideration the specific needs of companies that are in early rapid growth phases, closely held, or in severe financial difficulties, the Officers view strong independent boards as a key protection for shareholder value. Election of Directors Case by Case The Officers support management in most elections. However, they will withhold approval if the Board gives evidence of acting contrary to the best economic interests of shareholders. The Officers will also withhold approval of individual Directors whose remuneration appears to be blatantly excessive and exploitative of the shareholders. Majority Voting Approve Many companies require directors to receive only a plurality of votes. This procedure allows directors to remain on the board even when the majority of votes are withheld. The Officers believe directors should garner at least a majority of the votes in order to serve on the Board. Classified Board of Directors/Staggered Terms Oppose A classified board of directors is one that is divided generally into three classes, each of which is elected for a three-year term, but on a staggered schedule. At each annual meeting therefore, one-third of the directors would be subject to reelection. The Officers’ belief is that all directors should be subject to reelection on an annual basis to discourage entrenchment, and will most frequently vote against classification and for management and shareholder proposals to eliminate classification of the board. Occasionally, proposals to classify a board of directors will contain a clause stipulating that directors may be removed only for cause. We will oppose these proposals. Confidential Voting Approve Confidential voting is most often proposed by shareholders as a means of eliminating undue management pressure on shareholders regarding their vote on proxy issues. Cumulative Voting for Directors Case by Case Cumulative voting allocates one vote for each share of stock held times the number of directors subject to election. A shareholder may cumulate his/her votes and cast all of them in favor of a single candidate, or split them among any combination of candidates. Cumulative voting enables minority shareholders to secure board representation. The Officers generally support cumulative voting proposals. However, they may withhold approval of proposals that further the candidacy of minority shareholders whose interests do not coincide with the Officers’ fiduciary responsibility. Director Compensation Case by Case The Officers believe that compensation for independent outside directors should be structured to align the interests of the directors with those of shareholders, whom they have been elected to represent. To this end, the Officers have a preference toward compensation packages which are based on the company’s performance and which include stock and stock options. Independent Board Committees Approve The Officers believe that a board’s nominating, compensation and audit committees should consist entirely of independent outside directors in order to avoid conflict of interests. The Officers will therefore normally approve reasonable shareholder proposals to that effect; an example of an unreasonable request would be a case where a board consists of only two or three directors. Majority Independent Board Composition Approve The Officers will generally support shareholder proposals requesting that the board consist of majority independent outside directors, as the Officers believe that an independent board faces fewer conflicts and is best prepared to protect shareholder interests. Separation of Chairman and CEO Positions Case by Case The Officers will support shareholder proposals requesting that the positions of chairman and CEO be separated if the board is composed of less than a majority of independent directors. CORPORATE GOVERNANCE Adjourn Meeting to Solicit Additional Votes Oppose Additional solicitation is costly and could result in coercive pressure on shareholders, who usually have sufficient information in the proxy materials to make an informed decision prior to the original meeting date. Anti-Greenmail Provision Approve Eliminate Shareholders’ Right to Call Special Meeting Oppose Increase in Authorized Shares Case by Case The Officers approve proposals for increases of up to 100%. The Officers will consider larger increases if a need is demonstrated.
